Citation Nr: 0127681	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  97-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

The issues currently before the Board of Veterans' Appeals 
(Board) on appeal arise from a March 1997 decision of the 
Roanoke, Virginia, Regional Office (RO) which, among other 
things, separately evaluated the chondromalacia of each knee.  
Effective from November 14, 1996, a 10 percent rating was 
assigned for service connected chondromalacia of the left 
knee and a noncompensable evaluation was assigned for service 
connected chondromalacia of the right knee.  Previously, the 
disability had been evaluated together and a noncompensable 
evaluation was assigned.  That same month, the veteran filed 
a notice of disagreement to the non-compensable evaluation 
assigned service connected right knee disability.  A 
statement of the Case was issued as to the right knee in 
April 1997.  In April 1997, a substantive appeal was filed as 
to the rating assigned the right knee disability.  

In May 1998, the Board remanded the issue of an increased 
(compensable) rating for service connected chondromalacia of 
the right knee.  Following additional development, by rating 
action of February 1999, the RO adjudicated the issue of the 
evaluation to be assigned service connected right knee 
disability as directed by the Board.  In so doing, it 
increased the rating assigned for this disability to 10 
percent.  By this same rating action, it continued the 10 
percent evaluation for service connected left knee 
disability.  In February 1999, the RO notified the veteran of 
this decision and of his appellate rights.  A SSOC was issued 
in February 1999 which addressed the left knee and not the 
right knee.  In March 1999, the veteran submitted a 
substantive appeal regarding the left knee disability.  

In March 1999, the veteran perfected an appeal with respect 
to the left knee.  In July 1999, the Board noted the fact 
that a SSOC had not been issued as to the right knee.  The 
case was remanded to cure this procedural defect and also to 
obtain additional development with regard to the left knee.  
In January 2000, the RO complied with the Board's request to 
issue a SSOC on the evaluation to be assigned the right knee 
disability.  In May 2000, the RO, among other things, granted 
an increased 20 percent rating for service-connected right 
knee disorder, effective from November 14, 1996.  In June 
2000, an SSOC was issued pertaining to both knees.

Initially, the Board notes that its July 29, 1999, decision 
denied service connection for degenerative disc disease of 
the lumbar spine with bulging disc and herniation finding 
that the veteran's claim was not well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
It also applies to any denial that became final during the 
period beginning July 14, 1999, if such denial was issued 
because the claim was not well grounded, and a timely motion 
for review is made.  Id.  Accordingly, this issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The right knee disorder is manifested by limitation of 
extension to 10 degrees.

2.  The right knee disorder is manifested by no more than 
moderate instability.

3.  The left knee disorder is manifested by no more than 
slight instability and objective evidence of pain that does 
not result in limitation of extension or flexion to a 
compensable degree.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for right knee 
limitation of motion separate from the 20 percent rating 
based on instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5019, 5261 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  No more than 20 percent is warranted for right knee 
disorder ratable as instability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  No more than 10 percent is warranted for left knee 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5019, 5257, 5260, 
5261 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As reported above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, the supplemental statements of the 
case, the correspondence furnished the veteran, and the 
earlier Board remands, the veteran has been notified of the 
information and evidence necessary to substantiate his 
claims.  The Board acknowledges that VA treatment records 
surrounding the veteran's May 1999 right knee surgery and 
follow-up physical therapy have not been obtained and 
associated with the record.  However, given that the record 
shows the veteran underwent multiple VA examinations in 
connection with his appeal, with the most recent taking place 
after his May 1999 right knee surgery, and that VA examiner 
reported that he had reviewed the veteran's complete medical 
history, included the records generated at the time of the 
May 1999 surgery, the Board finds that these other medical 
records are not pertinent evidence that must be obtained 
prior to final adjudication of the veteran's appeal.  In 
light of the applicable laws and regulations as well as the 
evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

As to the merits of the claims, the veteran asserts that his 
right and left knee disorders have become worse over time.  
He notes that the disabilities are manifested by chronic 
pain, instability, and/or limited range of motion, and thus 
they more nearly approximate those requirements needed to 
qualify for increased ratings.  It is also requested that the 
veteran be afforded the benefit of the doubt.

I. Factual Background

Contemporaneous treatment records, dated from March 1996 to 
June 2000, include December 1996 x-rays that were normal and 
a February 1998 VA treatment record that shows the veteran's 
complaints and/or treatment for knee swelling.  The records 
also show the veteran's post operative care following May 
1999 surgery in which part of the right medial meniscus was 
removed due to a tear.  See VA treatment records dated in May 
1999 and July 1999.  In May 1999, it was noted that right 
knee swelling had gone down but the knee continued to have 
some residual limitation of motion.  Thereafter, in July 
1999, it was noted that there was neither effusion nor pain, 
and the right knee had good range of motion.

The veteran appeared for a VA examination in December 1996.  
At that time, he complained of bilateral knee pain and 
reported difficulty standing-up.  On examination, it was 
noted that he walked with a limp favoring his left side.  As 
to the right knee, it had crepitus but there was no laxity, 
swelling, or tenderness.  Range of motion was 0 to 140 
degrees.  As to the left knee, it had crepitus and laxity but 
there was no swelling or tenderness.  Range of motion was 0 
to 140 degrees.  X-rays of the tibia, fibula, and knees were 
normal.  The diagnosis was chondromalacia of both knees.

The veteran testified at a personal hearing in May 1997.  As 
to his right knee, he reported that it ached all the time and 
his discomfort was increased with activity, including even a 
short walk to his mailbox and standing for 15 minutes (After 
15 minutes, he had to sit down because of knee discomfort.)  
He also reported the right knee gave way.  As to his left 
knee, he testified that it was painful and gave way at times.  
As to both knees, he reported that he had pain and "popping" 
with movement.  His current diagnosis was chondromalacia.  
Thereafter, he reported that he used a cane on the right side 
to walk in order to keep the weight off of his knees.  The 
veteran also testified that his knee problems interfered with 
his employment as a mechanic.  Lastly, the veteran testified 
that, due to back and knee problems, he was currently not 
working. 

Thereafter, the veteran appeared for a VA examination in June 
1997.  At that time, while there was mild crepitus in the 
right knee and slight crepitus in the left knee, there was no 
laxity or swelling and range of motion was normal at 0 to 140 
degrees.  The diagnosis was mildly symptomatic bilateral 
chondromalacia.

Subsequently, at a September 1998 VA examination, the veteran 
complained of bilateral knee pain (sharp and aching), 
weakness, stiffness, swelling, and fatigability/lack of 
endurance but no heat, redness, episodes of dislocation, or 
recurrent subluxation.  In addition, he reported 
instability/giving way in the left knee, and locking in the 
right knee.  He also reported that strenuous work, rain, and 
cold caused flare-ups.  Next, he reported that his knees were 
treated with injections as well as Darvocet and 
methocarbamol.  It was also noted that he used a cane in the 
right hand.

On examination, the veteran's gait showed that he limped on 
his left leg, he could not walk on his heels, toes, or 
outsides of his feet because he lost his balance, and he used 
a cane in the right hand.  As to the right knee, it was 
tender medially and anteriorly.  However, there was no 
swelling, deformity, crepitus, or laxity.  Range of motion 
studies showed that the veteran could extend 

. . . his right knee to 0 degrees 
actively, passively and after fatiguing 
with pain.  He flexes the right knee from 
0 to 145 degrees actively with pain, 0 to 
147 degrees passively with pain, and 0 to 
141 degrees after fatiguing with pain.

Thereafter, the examiner noted that the veteran's "[p]ain 
starts at the time the initial examination starts and 
continues through the examination procedure and stops when 
the examination stops."

As to the left knee, it was swollen and tender laterally and 
anteriorly.  However, there was no deformity, crepitus, or 
laxity.  Range of motion studies showed that the veteran 
could extend 

. . . his left knee to only +5 degrees of 
flexion actively, +3 degrees of flexion 
passively and +7 degrees of flexion after 
fatiguing, all with pain.  He flexes the 
left knee from +5 degrees to 150 degrees 
actively with pain and then passively 
from +3 degrees to 154 degrees with pain 
and after fatiguing from +7 degrees to 
152 degrees with pain.

Thereafter, the examiner noted that the veteran's knee 
"[p]ain starts at the time the initial function being tested 
starts, it continues throughout the function being tested[,] 
and stops when the testing stops."

In addition, the examiner noted that the circumference of the 
right thigh was 49 centimeters (cm), the circumference of the 
left thigh was 48 cm, the circumference of both knees was 
39.5 cm, the circumference of the right calf was 44 cm, and 
the circumference of the left calf was 43 cm.  Moreover, 
strength, pulses, reflexes, hair growth, and warmth in the 
lower extremities were normal.  September 1998 knee x-rays 
were reported to show minimal patellofemoral spurring, left 
knee, stable since 1996.  Otherwise, x-rays of both knees 
were normal.  The diagnoses included chondromalacia of both 
knees with additional degenerative joint disease changes, 
minimal patellofemoral spurring, left knee, stable since 
1996, confirmed by x-rays.

The examiner provided the following observations and 
opinions:

This . . . examiner has reviewed the C-
file as directed. . . . 

[As to the right knee,] there is no 
evidence of weakened movement . . . 

[As to excess fatigability and the right 
knee,] the veteran stated that he [had] 
pain on any motion of the right knee and 
after fatiguing he had normal extension 
with pain and went from active flexion of 
0 to 145 degrees with pain to 141 degrees 
with pain after fatiguing.  There is only 
a very slight decrease due to 
fatiguability [sic]. . .

[As to] [i]ncoordination attributable to 
service-connected disability [there was 
n]one . . . He has no ankylosis due to 
any weakened movement, excess 
fatiguability [sic] or incoordination.. . 
.

[Moreover, while p]ain could 
significantly limit functional ability 
during flare ups or when the . . . right 
knee is used repeatedly over a period of 
time[, it is not feasible for this pain 
to be portrayed in terms of the degree of 
additional range of motion loss] . . .

The veteran underwent VA examination in February 2000.  He 
reported that he worked as a security guard at a hotel since 
September 1999.  The position required mostly sitting.  He 
worked only 20-30 hours per weed because the hotel was in a 
slow season.  He noted losing about 3 days from work since 
starting this job due to his knees.  He complained of a sharp 
and stabbing pain in the knees as well as weakness, swelling, 
giving way, locking of the left knee, fatigability, and lack 
of endurance.  In addition, he reported that his adverse 
symptomatology was made worse by cold weather and excessive 
walking.  It was also noted that the veteran wore a left knee 
brace, occasionally used a cane, and had right knee surgery 
in May 1999.

On examination, the veteran acted as if he were in extreme 
pain with any movement, walked with a limp on his left leg, 
and could not walk on his heels, toes, or the outsides of his 
feet because of extreme pain or loss of balance.  As to the 
right knee, there was deformity, swelling, crepitus, "mild 
laxity," and it was tender laterally.  Range of motion 
studies revealed the following: 

[h]e can extend the right knee to only 
+10 degrees of flexion with pain 
actively, +8 degrees of flexion passively 
and +8 degrees of flexion with pain after 
fatiguing.  He flexes the right knee from 
+10 to 135 degrees actively, from +8 to 
137 degrees passively and from +8 to 138 
degrees after fatiguing, all with pain.

As to the left knee, there was no deformity, swelling, 
crepitus, or laxity and it was tender anteriorly.  Range of 
motion studies revealed the following:

[h]e extends the left knee actively, 
passively and after fatiguing to zero 
degrees with pain.  He flexes the left 
knee from zero to 140 degrees actively, 
zero to 142 degrees passively and zero to 
147 degrees after fatiguing, all with 
pain.

Right knee and left knee circumferences were the same at 40 
cm.  Strength of the lower extremities was normal, pulses 
were normal, reflexes were normal, hair growth was normal, 
and warmth was normal.  While earlier knee x-rays were 
reported to show bilateral degenerative joint disease, 
current x-rays were completely normal.  Thereafter, the 
examiner opined that 

[t]he veteran's right knee did have some 
limitation of motion in extension but 
flexion was normal.  The veteran had no 
limitation of motion of the left knee but 
complained of extreme pain on motion of 
both knees . . . 

The veteran does have some mild laxity of 
the right knee but no laxity of the left 
knee.  Laxity is a measure of 
instability.  Thus, he has only mild 
instability of the right knee . . .

The reasons for the clinical findings are 
that an experienced examiner has done the 
examination and set forth the findings in 
detail . . .  

II.  Analysis

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings that is based, as 
far as can practicably be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2001).  
Moreover, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

Historically, service connection has been granted for 
chondromalacia of the right and left knee and these 
disabilities were rated as non compensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability).  See RO decision entered 
in November 1980.  Thereafter, the RO reevaluated the 
veteran's left knee disorder as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See RO decision 
entered in March 1997.  Subsequently, while the RO continued 
the 10 percent disability rating for the veteran's left knee 
disorder and reevaluated the veteran's right knee disorder as 
10 percent disabling, it did so under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5010 (traumatic arthritis).  See RO 
decision entered in February 1999.  More recently, while the 
RO continued the 10 percent disability rating for the 
veteran's left knee disorder and reevaluated the veteran's 
right knee disorder as 20 percent disabling, it did so under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5019 (bursitis).  
See RO decision entered in May 2000.

Accordingly, the veteran will be entitled to increased 
ratings if his service-connected knee disabilities result in 
moderate recurrent subluxation or lateral instability (20 
percent) or severe recurrent subluxation or lateral 
instability (30 percent) (Diagnostic Code 5257); flexion of 
the knee being limited to 30 degrees (20 percent) or flexion 
of the knee being limited to 15 degrees (30 percent) 
(Diagnostic Code 5260); or extension of the knee being 
limited to 15 degrees (20 percent), extension of the knee 
being limited to 20 degrees (30 percent), extension of the 
knee being limited to 30 degrees (40 percent), or extension 
of the knee being limited to 45 degrees (50 percent) 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given that the veteran has appealed for a higher rating for 
all knee problems due to his service-connected disabilities, 
the Board must also consider whether separate compensable 
ratings are warranted under Diagnostic Code 5257 and 
Diagnostic Code 5019.  VAOPGCPREC 23-97 (July 1, 1997).

Initially, the Board will consider whether the veteran is 
entitled to increased ratings under Diagnostic Code 5257.  
However, given the evidence described above, the Board finds 
that evaluations greater than the 10 percent rating already 
assigned the left knee for "slight" impairment and the 20 
percent rating already assigned the right knee for "moderate" 
impairment are not warranted under Diagnostic Code 5257.  
38 C.F.R. § 4.71a (2001).  Specifically, as to the left knee, 
while the December 1996 examiner found laxity, the June 1997, 
September 1998, and February 2000 examiners did not.  As to 
the right knee, while the December 1996, June 1997, and 
September 1998 examiners did not find laxity, the February 
2000 examiner opined that there was "mild laxity."  
Furthermore, the Board notes that the record is otherwise 
devoid of complaints, diagnoses, or treatment for either left 
or right knee laxity much less a competing characterization 
as to the severity of any knee laxity.  Consequently, the 
Board concludes that the above-noted findings do not suggest 
greater disability than contemplated by the 10 percent 
evaluation already assigned for "slight" instability of the 
left knee and by the 20 percent evaluation already assigned 
for "moderate" instability of the right knee.  Accordingly, 
higher evaluations for left and right knee instability are 
not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Next, the Board will consider whether the veteran is entitled 
to separate compensable evaluations because of limitation of 
motion under Diagnostic Code 5019.  See VAOPGCPREC 23-97 
(July 1, 1997).  Given the evidence described above, the 
Board finds that a separate compensable evaluation because of 
limitation of motion under Diagnostic Code 5019 is warranted 
for the right knee disorder but not the left.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, 5260, 5261 (2001).

Specifically, as to the right knee, range of motion at the 
most recent examinations were extension to 0 degrees and 
flexion to 140 degrees, extension to 0 degrees and flexion to 
145 degrees, and extension to +10 degrees and flexion to 135 
degrees.  See VA examinations dated in December 1996, the 
June 1997, September 1998, and February 2000.  As to the left 
knee, range of motion at the most recent examinations were 
extension to 0 degrees and flexion to 140 degrees, extension 
to +5 degrees and flexion to 150 degrees, and extension to 0 
degrees and flexion to 140 degrees.  Id.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).)  Therefore, the Board finds that, 
while the right knee disorder causes sufficiently reduced 
extension (at its worse, at the February 2000 VA examination, 
extension was limited to 10 degrees) to warrant a compensable 
evaluation under Diagnostic Code 5261, the left knee disorder 
does not.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5261 
(2001).  At its worst, left knee flexion was not limited to 
45 degrees nor was left knee extension limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5019, 5260, 5261 (2001).  
X-ray evidence of arthritis was not confirmed during the most 
recent VA examination.  Rather, the examiner indicated that 
despite arthritis being found previously on x-ray, current x-
rays showed normal knees.  Consequently, a separate 
compensable rating for the right knee disorder due to 
limitation of motion under Diagnostic Code 5019-5261 is 
warranted.  38 C.F.R. § 4.71a (2001).  

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences in the 
right knee equate to more than the level of disability 
contemplated by the 10 percent evaluation or that that the 
functional losses he experiences in the left knee equates to 
a compensable level of disability.

Specifically, the Board observes that all VA examiners noted 
that the veteran walked with a limp, the December 1996 and 
June 1997 VA examiners noted bilateral crepitus, and the 
February 2000 VA examiner noted crepitus in the right knee.  
Likewise, the September 1998 and February 2000 VA examiners 
noted that the veteran could not walk on his heels, toes, or 
outsides of his feet because of balance problems and/or pain.  
In addition, the September 1998 VA examiner observed that the 
right and left knees were tender, the left knee was swollen, 
and range of motion studies showed that "[h]e flexes the 
right knee from 0 to 145 degrees actively with pain, 0 to 147 
degrees passively with pain, and 0 to 141 degrees after 
fatiguing with pain . . . [and] . . .  [h]e flexes the left 
knee from +5 degrees to 150 degrees actively with pain and 
then passively from +3 degrees to 154 degrees with pain and 
after fatiguing from +7 degrees to 152 degrees with pain."  
Moreover, the February 2000 VA examiner observed that, as to 
the right knee, there was deformity, swelling, and 
tenderness, as to the left knee, it was tender, and range of 
motion studies showed that "[h]e flexes the right knee from 
+10 to 135 degrees actively, from +8 to 137 degrees passively 
and from +8 to 138 degrees after fatiguing, all with pain . . 
. [and] . . . [h]e flexes the left knee from zero to 140 
degrees actively, zero to 142 degrees passively and zero to 
147 degrees after fatiguing, all with pain."

However, the September 1998 VA examiner also observed that 
the right knee had no swelling, deformity, crepitus, or 
laxity and the right knee had no deformity, crepitus, or 
laxity.  Thereafter, the September 1998 examiner noted that 
the there was no incoordination or weakness attributable to 
service-connected right knee disorder, the veteran's "[p]ain 
starts at the time the initial examination starts and 
continues through the examination procedure and stops when 
the examination stops[,] . . . [as to the right knee,] there 
is no evidence of weakened movement . . . [and] . . . [t]here 
is only a very slight decrease [in motion] due to 
fatiguability [sic]."  In addition, the September 1998 and 
February 2000 examiners noted that the circumference of the 
knees were the same and strength, pulses, reflexes, hair 
growth, and warmth in the lower extremities were normal.  
Moreover, the February 2000 examiner reported that, as to the 
left knee, there was no deformity or swelling.  While earlier 
knee x-rays were reported to show bilateral degenerative 
joint disease, current x-rays were completely normal, and, 
while " [t]he veteran's right knee did have some limitation 
of motion in extension[,] flexion was normal . . . [, and] . 
. . [t]he veteran had no limitation of motion of the left 
knee but [nonetheless] complained of extreme pain on motion 
of both knees."

Even if the Board conceded that the veteran's pain resulted 
in disability that equated with additional limitation of 
motion of several degrees, he would have to have what 
amounted to almost an additional 50 percent loss of motion to 
warrant higher evaluations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Under Diagnostic Code 5260, 
flexion in the right knee would have to be limited to at 
least 30 degrees for the veteran to be entitled to a 20 
percent rating for the loss of motion.  (At its worse, the 
record shows that flexion of the right knee was limited to 
135 degrees.  See February 2000 VA examination report.)  
Likewise, under Diagnostic Code 5260, flexion in the left 
knee would have to be limited to at least 45 degrees for the 
veteran to be entitled to a compensable rating for the loss 
of motion.  (At its worse, the record shows that extension of 
the left knee was limited to 140 degrees.  See February 2000 
VA examination report.)  Similarly, under Diagnostic 
Code 5261, extension in the right knee would have to be 
reduced to 15 degrees for the veteran to be entitled to a 
higher evaluation.  (At its worse, the record shows that 
extension of the right knee was limited to 10 degrees.  See 
February 2000 VA examination report.)  And, under Diagnostic 
Code 5261, extension in the left knee would have to be 
reduced to 10 degrees for the veteran to be entitled to a 
compensable evaluation.  (At its worse, the record shows that 
extension of the left knee was limited to 7 degrees.  See 
September 1998 VA examination report.)  Therefore, even 
taking into account the veteran's losses due to pain, the 
Board concludes that his adverse symptomatology more closely 
resembles the criteria for a 10 percent rating in the right 
knee and a non compensable rating in the left knee than it 
does a higher rating under Diagnostic Code 5260 or 5261.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  Accordingly, the 
veteran is not entitled to increased ratings under either 
Diagnostic Code 5260 or 5261, even when taking into account 
his functional losses due to such problems as weakness, 
excess fatigability, incoordination, or pain due to repeated 
use.  DeLuca, supra.  Consequently, further increased ratings 
for right and left knee disorders under Diagnostic Code 5019 
are not warranted.  38 C.F.R. § 4.71a (Diagnostic Codes 5260, 
5261) (2001). 

In summary, given that March 1997 and May 2000 rating 
decisions reflect that the RO found that the 20 percent 
rating for the veteran's right knee disorder and the 10 
percent rating for his left knee disorder were warranted 
based on criteria for rating moderate and slight instability 
under Diagnostic Code 5257, the effect of the Board's 
decision is to deny a higher rating based on instability 
under Diagnostic Code 5257 for both the right and left knee 
disorders, but to grant a separate 10 percent rating for the 
right knee disorder based on limitation of motion under 
Diagnostic Code 5019, and to deny a separate 10 percent 
rating for the left knee disorder based on limitation of 
motion under Diagnostic Code 5019.

Based on the argument made at the veteran's May 1997 personal 
hearing, as well as at his VA examinations (i.e., his knee 
problems interfered with his job as a mechanic), the Board 
has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2001).  Although the veteran has 
described his knees as being so bad that he could not work as 
a mechanic, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The veteran is currently employed 
as a security guard.  While he works less than 40 hours a 
week, he attributed this to the fact that his employer was in 
a slow season and could not provide him with full time 
employment.  The current evidence of record does not 
demonstrate that his knee problems have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his service-
connected disabilities have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO and at his personal hearing.  The Board 
finds that, while a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, as already 
noted, his complaints have not been supported by findings of 
underlying pathology or by objective confirmation on clinical 
evaluation.  38 C.F.R. § 4.40.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claims for an increased rating for a left knee disorder 
and an increased rating for a right knee disorder based on 
instability but is in favor of the claim for a separate 
compensable rating for a right knee disorder based on 
limitation of motion.


ORDER

A separate 10 percent rating for right knee limitation of 
motion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating greater than 20 percent for right knee disorder 
evaluated on the basis of instability is denied.


A rating greater than 10 percent for a left knee disorder is 
denied. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

